                             Case 1:20-cr-10182-LTS Document 5 Filed 09/03/20 Page 1 of 1
$2 5HY $UUHVW:DUUDQW



                                           81,7(' 67$7(6 ',675,&7 &2857
                                                                    IRUWKH
                                                           District
                                                                  of Massachusetts
                                                                          

                    8QLWHG6WDWHVRI$PHULFD
                               Y
                                                                               &DVH1R      20-cr-10182
   %(+=$' 02+$00$'=$'(+ DND ³0UEK]G´




                               Defendant


                                                        $55(67:$55$17
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          <28$5(&200$1'('WRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)         %(+=$' 02+$00$'=$'(+ DND ³0UEK]G´                                                             
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

✔ ,QGLFWPHQW
u                           u 6XSHUVHGLQJ,QGLFWPHQW         u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ             u &RPSODLQW
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ                u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ       u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV
  &RXQW 2QH &RQVSLUDF\ WR &RPPLW ,QWHQWLRQDO 'DPDJH WR D 3URWHFWHG &RPSXWHU  86&    EHWZHHQ RQ RU DERXW
  'HFHPEHU   DQG 0DUFK  

  &RXQW 7ZR ,QWHQWLRQDO 'DPDJH WR D 3URWHFWHG &RPSXWHU  86&   D  $  QR ODWHU WKDQ RQ RU DERXW
  6HSWHPEHU   DQG FRQWLQXLQJ XQWLO DW OHDVW WKH GDWH RI WKLV ,QGLFWPHQW




'DWH           
                                                                                             Issuing officer’s signature

&LW\DQGVWDWH         %RVWRQ 0DVVDFKXVHWWV                                  -HQQLIHU & %RDO 8QLWHG 6WDWHV 0DJLVWUDWH -XGJH
                                                                                               Printed name and title


                                                                    5HWXUQ

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                            DQGWKHSHUVRQZDVDUUHVWHGRQ (date)
DW (city and state)                                             

'DWH
                                                                                            Arresting officer’s signature



                                                                                               Printed name and title
